DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 02/03/2021 to the Office Action mailed on 01/29/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.
Claims 1-20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a tissue augmenting composition comprising a mixture of 10% low molecular weight hyaluronic acid (HA) and 90% high molecularweight HA crosslinked with 1,4-butanediol diglycidyl ether (BDDE) which is sterilized but does teach or suggest adding an active ingredient such as lidocaine (Lebreton, paragraphs 0086-0092). The prior art also teaches a tissue augmentation composition comprising HA having a molecular weight between 500,000 Daltons and 2,000,000 Daltons crosslinked with a biscarbodiimide and 0.3% lidocaine which is sterilized but does not teach or suggest crosslinking with an agent other than bicarbodiimide (paragraphs 0082-0085 and 0090). Applicant provided unexpected results when combining HA crosslinked with BDDE with lidocaine in a submission in the parent application 12/393,884 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/ALI SOROUSH/Primary Examiner, Art Unit 1617